Citation Nr: 0512550	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the administrative decision of July 22, 1970, 
which found the character of the appellant's discharge to be 
a bar to VA benefits, should be reversed or revised on the 
basis of clear and unmistakable error (CUE).

2.  Whether the administrative decision of September 14, 
1981, which found that on February 16, 1967, the appellant 
did not qualify to be considered as unconditionally 
discharged from the service, should be reversed or revised on 
the basis of CUE.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for compensation purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from April 12, 1965, 
through February 16, 1967, and from February 17, 1967, 
through April 10, 1970.  From December 1965 to December 1966, 
he had service in the Republic of Vietnam, where his awards 
and decorations included the Combat Infantryman Badge.  The 
military decorations from his first period of service also 
included the Army Commendation Medal and the Parachutist 
Badge.

This case has been before the Board of Veterans' Appeals 
(Board) on multiple occasions, the last time in July 2004.  
Each time, it was remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, found no CUE in a July 22, 1970, 
administrative decision rendered by the RO in St. Louis, 
Missouri.  That decision had concluded that the character of 
the appellant's discharge had barred him from receiving VA 
benefits.  The M&ROC also found no CUE in a September 14, 
1981, administrative decision rendered by the St. Louis RO.  
That decision had concluded that on February 16, 1967, the 
appellant had not qualified for an unconditional discharge 
from the service.  Finally, the M&ROC confirmed and continued 
its decision denying the appellant's claim of entitlement to 
service connection for PTSD for compensation purposes.  
Thereafter, the case was returned to the Board for further 
appellate action.

In an administrative decision in September 2000, the RO found 
that the appellant had submitted new and material evidence to 
reopen a claim that the character of his discharge should not 
bar him from entitlement VA benefits.  However, following a 
de novo review of the record, the RO concluded that the 
character of the appellant's discharge continued to bar him 
from receiving such benefits.  Later in September 2000, the 
appellant was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).  Accordingly, the Board 
has no jurisdiction with respect to that specific decision, 
and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2004).  


FINDINGS OF FACT

1.  In an unappealed administrative decision, rendered on 
July 22, 1970, the St. Louis RO found the character of the 
appellant's discharge to be a bar to VA benefits.

2.  On July 22, 1970, the correct facts, as they were known 
at the time, were before the RO, and the statutory and 
regulatory provisions extant at the time were correctly 
applied

3.  In an unappealed administrative decision, rendered on 
September 14, 1981, the St. Louis RO found that on February 
16, 1967, the appellant had not been unconditionally 
discharged from the service.

4.  On September 14, 1981, the correct facts, as they were 
known at the time, were before the RO, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.

5.  The character of the appellant's discharge bars him from 
entitlement to service connection for PTSD for compensation 
purposes.




CONCLUSIONS OF LAW

1.  The criteria to reverse or revise the July 22, 1970, 
administrative decision which found the character of the 
appellant's discharge to be a bar to VA benefits, have not 
been met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2004). 

2.  The criteria to reverse or revise the September 14, 1981, 
administrative decision which found that on February 16, 
1967, the appellant had not been unconditionally discharged 
from the service, have not been met.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2004). 

3.  The basic eligibility criteria for entitlement to service 
connection for PTSD for compensation purposes have not been 
met.  38 U.S.C.A. §§ 101(2), 1110 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.4(a)-(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for 
PTSD for compensation purposes.  

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran 
(emphasis added) thus disabled and who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred, or preexisting injury or disease was aggravated, 
compensation as provided in this subchapter, but no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.4(a)-(b).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).
A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided (38 U.S.C. 5303(b)).

Benefits are not payable where the former service member was 
discharged or released by reason of a discharge under other 
than honorable conditions issued as a result of an absence 
without official leave (AWOL) for a continuous period of at 
least 180 days.  Effective October 8, 1977, the VA revised 
its regulation such that this bar to benefit entitlement did 
not apply if there were compelling circumstances to warrant 
the prolonged unauthorized absence.  43 Fed. Reg. 15152 - 154 
(1978) (now codified as amended at 38 C.F.R. § 3.12).  The 
following factors were to be considered in determining 
whether there were compelling circumstances to warrant the 
prolonged unauthorized absence:  

1) Service exclusive of the period of 
prolonged AWOL was generally of such 
quality and length as could be 
characterized as honest, faithful and 
meritorious and of benefit to the Nation. 

2)  Reasons which were entitled to 
consideration when offered by the 
claimant included family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL were 
to be evaluated in terms of the person's 
age, cultural background, educational 
level and judgmental maturity.  
Consideration was to be given to how the 
situation appeared to the person himself 
or herself, and not how the adjudicator 
might have reacted.  Hardship or 
suffering incurred during overseas 
service, or as a result of combat wounds 
of other service-incurred or aggravated 
disability, was to be carefully and 
sympathetically considered in evaluating 
the person's state of mind at the time 
the prolonged AWOL began
3)  Compelling circumstances could occur 
as a matter of law if the absence could 
not validly be charged as, or lead to a 
conviction of, an offense under the 
Uniform Code of Military Justice.  

A discharge or release because of such offenses as willful 
and persistent misconduct was considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(6).  
However, a discharge because of a minor offense was not to be 
considered willful and persistent misconduct if the 
individual's service was otherwise honest, faithful and 
meritorious. 

Under certain conditions, an honorable discharge or discharge 
under honorable conditions issued through a board for 
correction of records could set aside the bar to benefits.  
38 C.F.R. § 3.12(e)-(h).  However, in this case, there was no 
such action.

A discharge to reenlist was considered a conditional 
discharge if it was issued during the Vietnam era; prior to 
the date the person was eligible for discharge under the 
point or length of service system, or under any other 
criteria in effect.  38 C.F.R. § 3.31(a).  Generally, the 
entire period of such service constituted one period of 
service, and entitlement to VA benefits was to be determined 
by the character of the final termination of such period of 
active service.  38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge had been 
issued, a person could still be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the person had served in the active 
military, naval or air service for the period of time they 
were obligated to serve at the time of their entry into 
service.  38 C.F.R. § 3.13(c).  

I.  CUE

In an administrative decision, rendered on July 22, 1970, the 
St. Louis RO found that the appellant's service from April 
12, 1965, through April 10, 1970, had been under dishonorable 
conditions and was thus considered a bar to VA benefits.  The 
appellant did not appeal that decision, and it became final 
under the law and regulations then in effect.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1970).  

On September 14, 1981, the St. Louis RO considered the 
character of the appellant's discharge in light of the 
changes to 38 C.F.R. § 3.12.  However, RO found no compelling 
circumstances to warrant his prolonged period of AWOL, nor 
did it find that he had been unconditionally released from 
service on February 16, 1967.  The appellant also failed to 
appeal that decision; and therefore, it too became final 
under the law and regulations then in effect.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.192 (1981).  

The appellant now claims that the foregoing decisions were 
clearly and unmistakably erroneous.  Therefore, he requests 
that they be reversed or revised under 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

A claim of CUE is a collateral attack on a final decision by 
a VA RO or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 
(Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 
(2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), 
cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. 
§ 5109A(a), an RO decision is subject to revision on the 
grounds of CUE.  "In order for there to be a valid claim of 
[CUE], there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) (upheld in 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-97 (Fed. 
Cir 2000), cert. denied, 532 U.S. 973 (2001)).  CUE exists 
only when the error is outcome determinative, that is, the 
error manifestly changed the outcome of the claim decision.  
38 C.F.R. § 20.1403(a) and(c); Cook, 318 F.3d at 1344; 
Bustos, 179 F.3d at 1381; Disabled Am. Veterans, 234 F.3d 
at 696.  "If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable."  38 C.F.R. § 20.1403(c) (upheld in 
Disabled Am. Veterans, 234 F.3d at 697).  Disagreements about 
how the facts were weighed or evaluated and failures of the 
duty to assist cannot be CUE.  38 C.F.R. § 20.1403(d)(2) and 
(3) (upheld in Disabled Am. Veterans, 234 F.3d at 697).  If 
the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision 
constituting the reversal or revision "has the same effect 
as if the decision had been made on the date of the prior 
decision," 38 U.S.C. §§ 5109A(b), 7111(b).   

A.  Administrative Decision Rendered July 22, 1970

Evidence on file on July 22, 1970, consisted of the 
appellant's service medical records; a DD 214 reflecting the 
appellant's service from April 12, 1965, through February 16, 
1967; a DD 214 reflecting the appellant's service from 
February 17, 1967, through April 10, 1970; a July 7, 1970, 
report (VA Form 07-3101) from the National Personnel Records 
Center (NPRC); and the VA's July 22, 1970, response to a 
request for information from the Missouri Division of 
Employment Security.  

Such evidence showed that that in April 1965, the appellant 
had enlisted for a period of three years but that on February 
16, 1967, he had been discharged for the purpose of immediate 
reenlistment.  Although the period of service from April 1965 
to February 1967 had been characterized as honorable on the 
appellant's DD 214, he had not completed the period for which 
he had initially enlisted.  Thus, on February 16, 1967, he 
was not eligible for complete separation from the service.  
Rather, the entire period of the appellant's initial 
enlistment and his reenlistment constituted one period of 
service; and entitlement to VA benefits was to be determined 
by the character of the final termination of such period of 
active service.  

During his period of reenlistment, the appellant was absent 
without leave (AWOL) on eight separate occasions from 
November 3, 1967, through February 24, 1970.  The total time 
lost was 572 days, and the appellant accepted a Chapter 10 
discharge for the good of the service.  When discharged from 
the service on April 10, 1970, his service was characterized 
as other than honorable.  

Inasmuch as the appellant had been AWOL for an extensive 
amount of time over multiple periods, there was a reasonable 
basis for the RO's administrative decision  on July 22, 1970, 
that his actions represented a pattern of willful and 
persistent misconduct.  Therefore, under VA law and 
regulations, his discharge was considered to have been under 
dishonorable conditions.  Accordingly, he could not be 
considered a veteran, and he was barred from receiving VA 
benefits.  

When the RO made its administrative determination, the facts 
as they were known at the time were before the RO, and the 
law was properly applied to those facts.  Therefore, it 
cannot be said that such decision should be reversed or 
revised on the basis of CUE.   To conclude otherwise, one 
would have to reevaluate and reweigh the evidence, a process 
which can never result in a finding of CUE.

In arriving at this decision, the Board has considered the 
representative's argument that the appellant's receipt of a 
DD 214 in February 1967 clearly shows the service 
department's intent to discharge him honorably prior to the 
conclusion of his initial enlistment.  The representative 
attempts to distinguish such service from that of an 
appellant who might not have received a DD 214.  VA 
regulations, however, are clear.  The predicate for 
determining the type of discharge depends on the character of 
the appellant's service at the time the appellant was 
eligible for complete separation.  In this case, that did not 
occur until April 10, 1970, at which time his service was 
considered dishonorable.  Accordingly, whether or not he 
received a DD 214, the character of the appellant's service 
in February 1967 was of no force or effect with respect to 
the ultimate character of his discharge.

B.  Administrative Decision Rendered September 14, 1981

As noted above, effective October 8, 1977, the appellant 
could present mitigating circumstances for his period of 
AWOL, which, if shown by the evidence, could overturn a bar 
to benefits.

Evidence added to the record after July 22, 1970, consisted 
of the appellant's service personnel records which showed 
that he had been AWOL during various periods from November 
1967 to July 1969.  He had been convicted of those offenses 
by Special Courts Martial held in May 1968 and October 1970.  
Such evidence further showed that he again went AWOL from 
November 1969 through February 1970.  He turned himself into 
the authorities and was assigned to the Special Processing 
Company.
The appellant requested an administrative discharge in lieu 
of a court martial.  In his defense, he requested that the 
authorities consider his good service in the Republic of 
Vietnam.  He noted that his troubles did not start until he 
returned from Vietnam and experienced problems adjusting to 
domestic military life.  In this regard, he stated that he 
had initially gone AWOL when his wife left him in November 
1967.  He also stated that he became demoralized when he was 
involved in an automobile accident for which he received an 
Article 15.  In any event, he requested a Chapter 10 
discharge for the good of the service.  

The appellant's company commander supported the appellant's 
request for a Chapter 10 discharge, noting the two previous 
Special Courts Martial, excessive time lost in service, 
resistance to authority and regulations, and a pattern of 
behavior which rendered the appellant a complete loss to the 
service.  The Commander, Headquarters, Special Troops 
endorsed that recommendation which was then approved by the 
Commanding General of the post.  Consequently, in April 1970, 
the appellant was given an undesirable discharge.  

Prior to his discharge, the appellant was counseled by a 
representative of the Judge Advocate General Corps as to the 
consequences of accepting a Chapter 10 discharge.  The 
appellant acknowledged in writing that he understood that as 
a result of the issuance of such a discharge, he would be 
deprived of many or all service benefits and that he could be 
ineligible for any or all benefits administered by the VA.  
He also acknowledged that he could be deprived of his rights 
as a veteran under both Federal and State Law.  Finally, he 
understood that he could expect to encounter substantial 
prejudice in civilian life by reason of an undesirable 
discharge.  

Although the appellant reported that he had been married from 
August 1967 to November 1968 (VA Form 21E-1990, dated in 
December 1970), there was no marriage certificate or other 
official evidence of that marriage on file.  Moreover, there 
was no evidence of the claimed marital problems or that they 
had, somehow, affected the appellant's service.  There was 
also no evidence that his troubles were the result of 
difficulty adjusting to life following his return from 
Vietnam.  Indeed, his service medical records were completely 
negative for any evidence of adjustment problems or 
indications of psychiatric trouble.  In sum, there was no 
evidence to support his assertion that there were compelling 
circumstances to warrant the prolonged unauthorized absence.  
Rather, the additional evidence, especially that from the 
appellant's commanders, lent greater support to the 
conclusion that the appellant's actions represented a pattern 
of willful and persistent misconduct.  Accordingly, his 
discharge remained dishonorable.

Finally, the appellant argued that his service exclusive of 
the period of prolonged AWOL was generally of such quality 
and length as could be characterized as honest, faithful and 
meritorious and of benefit to the Nation.  Although he served 
in combat in Vietnam, the evidence on file on September 14, 
1981, remained negative for any findings that the appellant 
had honorably completed the term of service for which he had 
initially enlisted or that he was otherwise eligible for 
complete discharge on February 16, 1967.  Indeed, the pattern 
of willful and persistent misconduct, manifested by recurrent 
periods of AWOL, commenced in November 1967, prior to 
completion of a period of service equal to his initial three 
year obligation.  Therefore, entitlement to VA benefits was 
based on the character of his entire period of service from 
April 12, 1965, through April 10, 1970.  

Again, the facts as they were known at the time were before 
the RO, and the law was properly applied to those facts.  
There was simply no evidence of an error so egregious that it 
would have manifestly changed the outcome of the decision.  
Therefore, it cannot be said that the RO's administrative 
decision of September 14, 1981, should be reversed or revised 
on the basis of CUE.  In arriving at this decision, the Board 
must emphasize that a finding of CUE cannot be based on a 
reevaluation of the evidence.  

II.  PTSD

In light of the foregoing decisions, the appellant cannot be 
considered a veteran under the laws and regulations governing 
the award of VA benefits.  As such, he remains ineligible for 
service connection for PTSD for compensation purposes.  The 
law is dispositive of the issue; and therefore, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 
III.  Additional Considerations

The appellant's representative has raised contentions to the 
effect that the VA has failed in its duty to assist the 
appellant in the development of his claims.  While the VA 
does have such a duty under 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 38 C.F.R. § 3.159, it is not applicable to claims of CUE 
in prior RO decisions.  As noted above, such claims are 
reviewed based on the evidence before the RO at the time of 
its decision.  Subsequently obtained evidence is of no force 
or effect.  Thus, additional development of the record would 
serve no useful purpose and would only result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the appellant.  Accordingly such 
development will not be performed.  See Sabonis, 6 Vet. App. 
at 430.  


ORDER

CUE not having been shown, the claim to reverse or revise the 
RO'administrative decision of July 22, 1970, is denied.

CUE not having been shown, the claim to reverse or revise the 
RO'administrative decision of September 14, 1981, is denied.

Entitlement to service connection for PTSD for compensation 
purposes is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


